United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           June 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60564
                          Summary Calendar


MANE ALI-MAHMOUD,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 494 341
                        --------------------

Before DAVIS, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Mane Ali-Mahmoud (Ali) petitions for review of the decision

of the Board of Immigration Appeals dismissing his administrative

appeal of the immigration judge’s decision to deny her

application for asylum and withholding of removal.      Although she

also argues that she was entitled to relief under the Convention

against Torture and on humanitarian grounds, and contends that

the Government wrongly refused to join her motion to reopen the

administrative case, she has not exhausted her administrative

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-60564
                               -2-

remedies as to these claims and they will not be reviewed here.

See Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001).

     Ali contends that the Board of Immigration Appeals erred in

concluding that the harm that she suffered in Somalia was not “on

account of” her membership in the Tomal clan.   We have reviewed

the record and the briefs and conclude that Ali has not

established that the ruling should be overturned.    Carbajal-

Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).   Ali also has

not established that she is entitled to withholding of removal.

Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).    The petition

for review is DENIED.